Opinion filed March 20, 2015




                                      In The

        Eleventh Court of Appeals
                                  __________

                               No. 11-15-00024-CV
                                   __________

                  IN THE INTEREST OF S.F., A CHILD


                    On Appeal from the 326th District Court
                               Taylor County, Texas
                         Trial Court Cause No. 39,082-C


                     MEMORANDUM OPINION
      Appellant, the grandmother of the child at issue in this appeal, filed a notice
of appeal on January 6, 2015, from the trial court’s order in a suit to modify the
parent-child relationship. This court notified Appellant by letters dated February
20, 2015, and February 23, 2015, that the $195 filing fee was due in this court on
or before March 2, 2015. On March 2, Appellant asked for additional time to pay
the fee and informed the clerk of this court that the fee would be paid by March 6.
On March 9, this court informed Appellant that the $195 filing fee still had not
been paid. In the letters dated February 23 and March 9, the clerk of this court
notified Appellant that her failure to comply with this requirement may result in
dismissal of the case. See TEX. R. APP. P. 42.3. Appellant, as of this date, has not
paid the filing fee and has sought no further extension. We note also that our
records indicate Appellant has failed to request that a reporter’s record be prepared
and has failed to pay for, or make arrangements to pay for, the reporter’s record.
      Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. TEX. R. APP. P. 5, 42.3.


                                                    PER CURIAM


March 20, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2